        Case 1:20-cv-01624-SCJ Document 36 Filed 04/29/20 Page 1 of 5




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

LISA WALTERS, et al.,
                                           )
                                           )
      Plaintiffs,                          )         CIVIL ACTION FILE NO.:
                                           )
vs.                                        )         1:20-cv-1624-SCJ
                                           )
BRIAN KEMP, et al.                         )
                                           )
      Defendants.                          )


          STATE DEFENDANTS’ SUPPLEMENTAL AUTHORITY
          IN OPPOSITION TO PLAINTIFFS’ MOTION FOR TRO


      COME NOW the State Defendants and file this supplemental authority in

opposition to Plaintiffs’ Motion for a TRO. Earlier this week Defendants

communicated to the Court that they did not intend to file any additional briefs in

this matter. However, today the Eleventh Circuit issued an opinion that addresses

several of the standing prongs at issue in this case. Jacobson v. Florida Secretary

of State, No. 19-14552 (11th Cir. April 29, 2020).          Defendants provide this

additional brief only to address this supplemental authority.

      Jacobson supports Defendants’ position that Plaintiffs lack standing in

several respects. First, it reaffirmed that “when plaintiffs seek prospective relief to

prevent future injuries, they must prove that their threatened injuries are ‘certainly
        Case 1:20-cv-01624-SCJ Document 36 Filed 04/29/20 Page 2 of 5




impending.’” Jacobson, No. 19-14552, slip op. at 11 (11th Cir. April 29, 2020)

(quoting Clapper v. Amnesty Int’l USA, 568 U.S. 398, 410 (2013)).                 For

organizational Plaintiffs pursuing an associational standing theory, Plaintiffs must

show that at least one of its members was injured. Id. at 19. For organizational

Plaintiffs pursuing a diversion of resources theory, Plaintiffs must identify specific

programs where resources were diverted. Id. at 21-22. Finally, Jacobson reaffirms

that “[t]o satisfy the causation requirement of standing, a plaintiff’s injury must be

‘fairly traceable to the challenged action of the defendant, and not the result of the

independent action of some third party.’” Id. at 24 (quoting Lujan v. Defenders of

Wildlife, 504 U.S. 555, 560 (1992)). Relying on Lewis v. Governor of Alabama,

944 F.3d 1287, 1296 (11th Cir. 2019) (en banc), the Jacobson Court held that a

state official’s general supervisory responsibility for the administration of various

statutes was insufficient to meet the causation prong of the standing requirement.

Id. at 25-26. As in Jacobson, here, “[b]ecause the [Defendants] didn’t do (or fail to

do) anything that contributed to [Plaintiffs’] harm,” Plaintiffs “cannot meet Article

III’s traceability requirement.” Id. at 25 (quoting Lewis, 944 F.3d at 1301).

     Respectfully submitted this 29th day of April, 2020.

                                 CHRISTOPHER M. CARR                    112505
                                 Attorney General

                                 BETH BURTON                            027500
                                 Deputy Attorney General
                                          2
       Case 1:20-cv-01624-SCJ Document 36 Filed 04/29/20 Page 3 of 5




                              ANDREW A. PINSON                 584719
                              Solicitor General

                              /s/ Tina M. Piper
                              TINA M. PIPER                    142469
                              Sr. Assistant Attorney General

                              /s/ Cristina M. Correia
                              CRISTINA M. CORREIA              188620
                              Sr. Assistant Attorney General

                              /s/ Meghan R. Davidson
                              MEGHAN R. DAVIDSON               445566
                              Assistant Attorney General


40 Capitol Square, S.W.
Atlanta, Georgia 30334-1300
Direct line: (404) 657-3983
Fax: (404) 463-8864
Email: tpiper@law.ga.gov




                                      3
        Case 1:20-cv-01624-SCJ Document 36 Filed 04/29/20 Page 4 of 5




                     CERTIFICATE OF COMPLIANCE

      I hereby certify that the forgoing Defendant’s Response to Plaintiffs’ Motion

for Preliminary Injunction were prepared in 14-point Times New Roman in

compliance with Local Rules 5.1(C) and 7.1(D).




                                        4
        Case 1:20-cv-01624-SCJ Document 36 Filed 04/29/20 Page 5 of 5




                         CERTIFICATE OF SERVICE

      I hereby certify that this filing conforms to the requirements of L.R.

5.1(C). This filing is written in 14 point New Times Roman font.

      I hereby certify that on this day, I electronically filed STATE

DEFENDANTS’ SUPPLEMENTAL AUTHORITY with the Clerk of Court using

the CM/ECF system, which will automatically send email notification of the

attorneys of record.

      This 29th day of April, 2020.

                                /s/ Cristina M. Correia
                                CRISTINA C. CORREIA
                                Senior Assistant Attorney General




                                         5
